       Case 4:17-cr-01658-JGZ-DTF Document 71 Filed 01/22/20 Page 1 of 7



1    GREEN | EVANS-SCHROEDER, PLLC
     130 W. Cushing Street
2    Tucson, AZ 85718
     (520) 882-8852
3    Fax (520) 882-8843
     Email: matt@arizonaimmigration.net
4
     Matthew H. Green
5    Arizona Bar No. 020827
     Attorney for Defendant
6

7                         UNITED STATES DISTRICT COURT
8                                DISTRICT OF ARIZONA
9

10   UNITED STATES OF AMERICA,                         CR17-01658-JGZ(DTF)
11                Plaintiff,                           DEFENDANT’S STATUS
12   vs.                                               REPORT

13   SINISA DJURDJIC,                                  STC: Jan. 29, 2020, 1:30 p.m.
14
                  Defendant.
15
                                                     (HONORABLE JENNIFER G. ZIPPS )
16

17         Defendant Sinisa Djurdjic (“Mr. Djurdjic”), by and through undersigned counsel,
18
     submits the instant status report pursuant to the Court’s order dated December 18, 2019.
19
     Defense counsel respectfully incorporate by reference the information contained in
20
     Defendant’s December 11, 2020 Status Report.
21

22         At the time of the December 16, 2019 Status Conference, undersigned counsel

23   advised the Court that he had been in contact with the Court of Bosnia and Herzegovina
24
     (“Bosnian Court”), and was working with International Counterintelligence Services, an
25
     international investigation firm previously authorized for use by Defendant in this Case

     (ICS), with the hope that ICS could provide an investigator to retrieve the seven DVDs
                                              1
         Case 4:17-cr-01658-JGZ-DTF Document 71 Filed 01/22/20 Page 2 of 7



1    of testimony after payment was made for that material. During that conversation, the
2
     Government advised that it had also requested either the same testimony, or similar
3
     testimony, months earlier but had not received the requested recordings.                       Defense
4
     counsel also explained that, once the defense obtained the recorded testimony from the
5

6    Bosnian Court, it would need to be translated and transcribed.

7            Around this time, the Government advised that the qualifications of a Serbo-
8    Croatian translator used by the defense in the Mitrovic case in the Northern District of
9
     Georgia had been challenged by the prosecution in that case, and the parties discussed
10
     whether it may be possible for the Government to obtain the seven DVDs of testimony
11
     from the Bosnian Court, and have it translated and transcribed. The Government was
12

13   uncertain as to whether that would be possible but the parties agreed to explore the

14   option.
15
             Defense counsel also advised this Court that they expected they would need to
16
     engage a law firm in Bosnia and Herzegovina to provide defense counsel with clarity as
17
     to what, if any, authorization they need to perform investigative work in that country,
18

19
     and potentially to petition the government of Bosnia and Herzegovina for such

20   permission on their behalf.1 Undersigned counsel emphasized the importance of being

21   able to properly answer this question as soon as possible since it would necessarily
22
     inform the scope and duration of much of what lies ahead.
23

24   1
       Undersigned counsel explained that the defense was “previously operating under the assumption that
     such authorization would only be required if they sought to take sworn depositions of witnesses in
25   Bosnia and Herzegovina. However, after speaking with Mr. Dayan recently, undersigned counsel has
     reason to believe that such authorization, potentially through letters rogatory, will be required for any
     work defense counsel perform. It is also the understanding of undersigned counsel that it will likely
     require the assistance of a qualified law firm in Bosnia and Herzegovina to effectively accomplish this”
                                                      2
       Case 4:17-cr-01658-JGZ-DTF Document 71 Filed 01/22/20 Page 3 of 7



1       A. Progress on Acquisition of the Seven DVDs of Testimony from the Bosnian
           Court
2

3          On December 17, 2019, undersigned counsel forwarded his email correspondence

4    with the Bosnian Court to ASUA Erica Seger. On December 18, 2019, Ms. Seger
5
     acknowledged receipt of the email correspondence and advised that she would let the
6
     defense know if she heard anything. On January 7, 2020, undersigned counsel contacted
7
     Ms. Seger to inquire as to whether it appeared that the Government would be able to
8

9
     acquire the recorded testimony, and have it transcribed and translated. She responded

10   that it was unlikely that the Government would be able to do so.

11         Undersigned counsel also attempted, again, to resuscitate the failing relationship
12
     with ICS, after a month of silence. On January 8, 2020, undersigned counsel spoke with
13
     Randy Wahl, Executive Vice President of ICS, who said he was going into a meeting
14
     and would call back within a few hours. He never did. Later that night, undersigned
15

16   counsel sent Mr. Wahl an email asking him to call the next day. He never did. On

17   January 13, 2020, undersigned counsel sent another email to Mr. Wahl, advising him to
18   cease any work on the case and to provide a final invoice within 30 days.
19
           On January 15, 2020, undersigned counsel sent an email to the Bosnian Court,
20
     asking (a) whether there was an option to make payment over the phone or internet via
21
     credit card, (b) whether there was an option to pay an additional cost to have the Bosnian
22

23   Court mail the DVDs to defense counsel in the U.S., and (c) whether the Bosnian Court

24   could provide defense counsel with an estimate of how many hours of testimony are
25
     contained on the seven DVDs. On January 16, 2020, a representative from the Bosnian

     Court responded and advised only that payment must be made via wire transfer through
                                               3
       Case 4:17-cr-01658-JGZ-DTF Document 71 Filed 01/22/20 Page 4 of 7



1    one of three foreign banks.
2
        B. Progress on Determination of Whether Authorization from the Bosnian
3          Government is Required for Defense Counsel to Conduct Interviews in
           Bosnia and Herzegovina
4
           On January 7, 2020, undersigned counsel attempted to identify appropriate
5

6    attorneys located in Sarajevo for the purpose of obtaining clarity as to whether letters

7    rogatory are required for the defense to conduct pretrial investigation in Bosnia and
8    Herzegovina. Undersigned counsel sent email correspondence on January 7, 2020 to
9
     three attorneys in Sarajevo. Two responded but did not appear to have the relevant
10
     experience. Undersigned counsel also corresponded or spoke to a very experienced
11
     former Army Judge Advocate General attorney, a very experienced international white
12

13   collar crime defense attorney, and a very experienced Department of State official for

14   guidance and recommendations.
15
           On January 9, 2020, undersigned counsel spoke with a representative of the
16
     Consulate General for Bosnia and Herzegovina in Chicago. He understood the issue,
17
     and advised that it would be necessary to write a formal letter, on the letterhead of
18

19
     undersigned counsel, explaining the situation, and articulating the specific question that

20   needed to be answered. The official assured undersigned counsel that, upon receipt of

21   the letter, it would be forwarded to the proper authorities in Sarejevo and an answer
22
     would be provided as soon as possible.
23
           On January 15, 2020, undersigned counsel completed his letter and mailed it to
24
     the Consulate General of Bosnia and Herzegovina in Chicago.
25

        C. Progress on Engaging a Local Serbo-Croatian Interpreter/Translator

                                               4
       Case 4:17-cr-01658-JGZ-DTF Document 71 Filed 01/22/20 Page 5 of 7



1           On January 13, 2020, undersigned counsel had a very productive telephone
2
     conversation with CJA Case Managing Attorney Jennifer Naegele.                During the
3
     conversation, it became apparent that it would be somewhat challenging to determine an
4
     appropriate rate for translation and transcription of the foreign witness testimony. After
5

6    the conversation concluded, Ms. Naegele sent undersigned counsel an email with Ninth

7    Circuit presumptive rates for document translation, document transcription, and
8    interpretation.
9
            On January 15, 2020, undersigned counsel sent another email message to Ms.
10
     Naegele. In fact, he forwarded the email he had originally received from Dr. Prayag
11
     Narayan Misra, owner of PNM-Interpreting in Phoenix, Arizona. PNM-Interpreting is
12

13   the “local” Serbo-Croatian interpretation/translation vendor that defense counsel

14   referenced in the December 11, 2020 Status Report. Undersigned counsel explained that
15
     the proposal that Dr. Misra provided differs in some important ways in both scope of
16
     services and terms of compensation from what the standard CJA rates provide. For that
17
     reason, undersigned counsel asked Ms. Naegele for guidance on how to proceed.
18

19
        D. Additional Developments

20          1. Locating a New International Investigator

21          Mr. McGuire is taking the lead on attempting to locate a new international
22
     investigation firm. He is attempting to collaborate with the Federal Public Defender’s
23
     Office for this purpose, and he will be able to provide more information at the time of
24
     the January 20, 2020 Status Conference.
25

            2. Locating an Eyewitness Identification/Memory Expert Witness

                                               5
       Case 4:17-cr-01658-JGZ-DTF Document 71 Filed 01/22/20 Page 6 of 7



1           Defense counsel believe that it will be necessary to ask the Court to authorize
2
     funds to engage the services of a mistaken identity/memory expert, since both of these
3
     issues figure prominently in the defense’s theory of the defense.           Last summer,
4
     undersigned counsel briefly spoke with an expert but her hourly rate was extremely high.
5

6    Mr. McGuire is taking the lead on this project and, again, is attempting to leverage the

7    resources of the Federal Public Defender’s Office.
8           3. Pretrial Motions Practice
9
            Although defense counsel anticipates that there will be several pretrial motions
10
     that will be filed, and will require an evidentiary hearing, only a limited number of those
11
     motions can be prepared prior to concluding witness interviews. However, undersigned
12

13   counsel has recently assigned research and writing assignments to Vickie Bletso, the

14   research and writing attorney authorized by this Court for that purpose.
15
            4. Additional Disclosure
16
            On January 15, 2020, the Government disclosed 374 additional pages of
17
     documents. The entire set of documents is written completely in Serbo-Croatian. Ms.
18

19
     Seger advised that she is attempting to determine which of those documents the

20   Government will have translated.

21      E. Priority of Tasks to Accomplish in the Next Sixty Days
22
            The priority in the next sixty days will be as follows:
23
            1. To obtain clarity from the government of Bosnia and Herzegovina as to what,
24             if any, prior authorization is required for defense counsel to conduct witness
               interviews there, and to take the appropriate next steps.
25

            2. To engage a new, reliable international investigation firm so that, first and
               foremost, the seven DVDs of testimony can be acquired from the Court of
                                                6
       Case 4:17-cr-01658-JGZ-DTF Document 71 Filed 01/22/20 Page 7 of 7



1              Bosnia and Herzegovina. The international investigation firm will also be
               essential to assist the defense with locating potential witnesses who must be
2
               interviewed in Bosnia prior to defense counsel’s arrival in Bosnia and
3              Herzegovina.

4          3. To engage the services of PNM-Interpreting so that defense counsel can begin
              conducting telephonic or video-telephonic interviews with potentially
5
              exculpatory witnesses in Bosnia and Herzegovina.
6
           4. Once the seven DVDs of foreign testimony is received, to engage the services
7             of PNM-Interpreting for the purpose of translating and transcribing that
              testimony (and potentially the documents recently disclosed by the
8             Government that the prosecution does not translate and transcribe).
9
           5. To engage a mistaken identity/memory expert witness as a consulting expert
10            witness, and potentially as a testifying expert witness.

11         6. To engage Ken Daogstino as a local investigator who will assist the defense
              both domestically and internationally with witness interviews. Undersigned
12
              counsel expects to submit an authorization request for Mr. Dagostino’s
13            services prior to the January 29, 2020 status conference.

14                RESPECTFULLY SUBMITTED this 22nd day of January, 2020

15
                                      GREEN | EVANS-SCHROEDER, PLLC
16

17                                    By: s/ Matthew H. Green
                                         Matthew H. Green
18                                    Attorney for Defendant

19
     Electronic copy to:
20
     Matthew McGuire
21

22

23

24

25




                                              7
